BOGGS, Chief Judge,
concurring.
I concur in the judgment, but write separately to elaborate briefly on two points. Kelly bases his reading of Ohio’s Whistle-blower Act. Ohio Rev.Code § 4113.52, on an unpublished Ohio appellate court opinion: O’Brien v. Libbey Owens Ford Co., No. L-96-333, 1997 WL 679522, at *2 (Ohio App. Oct. 31, 1997). We therefore may properly reject his interpretation of the statute that the employee must have a good faith belief that the employer is creating a “hazard to public safety” or is engaged in a crime. We should also note, however, that this court and an Ohio appellate court have both determined that protection under Ohio’s Whistleblower Act is only triggered when an employee has a good faith belief that a criminal violation has occurred. Doody v. Centerior Energy *548Corp., 137 Ohio App.3d 673, 739 N.E.2d 851, 855 (2000); Brooks v. Martin Marietta Utility Services Inc., No. 97-4068, 1998 WL 739890, at *5 (6th Cir. Oct. 8, 1998) (unpublished opinion). Therefore, another clear ground exists for rejecting Kelly’s contention that a good faith concern about public safety was sufficient to qualify for protection under the Ohio Whistleblower Statute.
I also concur in the conclusion that Kelly may not at this late stage point to additional safety concerns that he might have had in order to bolster his Greeley claim and distinguish it from his unsuccessful Whistleblower claim. Because Kelly treated them as identical claims in the district court, we must do the same on appeal. Even if we were to consider the Greeley claim separately, Kelly could not meet the causation element of a Greeley claim because he has not shown that he was fired for reporting Lambda to the Nuclear Regulatory Commission; even assuming, arguendo, that he was constructively discharged, the record shows that action was the culmination of a long-standing personality conflict, of which the NRC report was just one aspect. I believe, however, that it remains an open question whether a plaintiff may have a meritorious Greeley claim, even if he has not strictly complied with the requirements of the Whistleblower Act; in fact, the Ohio Supreme Court seems to have approved this possibility: “appellant is entitled to maintain a Greeley claim against appellees whether or not he complied with the dictates of R.C. 4113.52 [the Whistleblower Statute].” Kulch v. Structural Fibers, 78 Ohio St.3d 134, 677 N.E.2d 308, 328-29 (1977). Therefore, we treat the two claims as identical only because of the way this particular case was litigated.